DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-12, and 14-25 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, 14, 17, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morisette et al. (US Patent No. 6,454,972), hereinafter Morisette, in view of Ranky (US 2015/0077215).
Regarding claims 1, 6, 22, and 24, Morisette discloses a multi-material additive manufacturing method and system comprising: 
(a) an extrusion head (10) (3:49-4:12; 5:7-5:11) comprising a mixing chamber (30), at least two material flow channels (24, 26) (Figs. 1b-1c) communicating with the chamber, a “plunger” (mixing paddle) (12) (Fig. 1c) defining at least a portion of the chamber, and an orifice (36) (‘output’) at the end of the mixing chamber fluidly coupled to the at least two material flow channels (Fig. 1c; 3:60-4:12);

(f/g) advancing and extruding a second material through a second material flow channel different from the first (Fig. 1c; 3:52-3:55).
Morisette discloses a “mixing paddle” (12) which is the element here that is analogous to the claimed invention limitation in that it provides a means of reducing the volume of the chamber and agitate materials within the mixing chamber, but the disclosed mixing paddle also differs from the claimed invention in that it is not used to (d/e) advance towards the orifice, reducing the volume of the chamber, and contacting the orifice as to purge the first material from the chamber and withdrawing the plunger from the orifice. Additionally, Morisette does not explicitly disclose placing the two materials down separately (with respect to the order of steps claimed), preferring a mixture of two materials (which is also noted is also present in dependent claim 22 in this set of claims).  
However, Ranky discloses a similar additive manufacturing apparatus having a similar “chamber” with a “plunger” (Ranky, par. 0067, 0078, Fig. 12, Figs. 21A-D, where these are two separate embodiments, and both have structures analogous to the plunger of the claimed invention). Additionally, Ranky further discusses that “any mechanism that creates a linear force could be used“ (par. 0070) as a syringe as for forcing a “conductive material” (par. 0072 describes RTV silicone) from a chamber (par. 0079) by contacting the orifice (par. 0079; Figs. 22A-22C) meeting steps (d/e) as outlined above. Additionally, Ranky discloses a process of additive manufacturing by, first depositing a first material, and then subsequently depositing a second material (par. 0057, 0067, 0075), demonstrating that such a technique was known in the art with respect to the order of steps as claimed.  

Thus, Ranky’s plunger (par. 0077-0078) can be viewed as an “improvement” to the “base” process of Morisette above that has been improved in the same way as the claimed invention in that it translated to push out excess material from a larger building material chamber (par. 0070, 0079) as to more fully clean out the ‘mixing chamber’ location within the machine. Additionally, Morisette notes having issues with material drying near the tip (8:61-8:62) further making Ranky’s plunger “improvement” an obvious inclusion to Morisette. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that a plunger is incorporated into the mixing device of Morisette above, as to provide a machine that avoids unwanted build-up of material within the building chamber, and have deposited materials in the order arranged in the claim as to first produce a part of the component having one material which is not required to be mixed with a second material, or by mixing in accordance with Morisette (meeting instant claim 22).  
Regarding claims 2-4 and 6, Morisette/Ranky discloses the subject matter of claim 1, and further discloses (Ranky, par. 0071) monitoring the backpressure on the syringe as to control the pressure throughout the system. Morisette/Ranky also discloses (Morisette, 3:66-4:3) that the pressure from the syringes opposite both the first and second material flow feed channels would cause a third mixed fluid to be extruded from the output or orifice as to produce an object of an appropriate material composition. 
As such, the prior art demonstrates timing of these steps would appear to be condition-specific and forced by the pressure conditions of the system of materials in the machine used to produce the objects above. However, Morisette/Ranky does not appear to disclose the precise arrangement of steps in use of the machine.  
It has been held that rearranging the order of steps, in the absence of unexpected results, supports a case of prima facie obviousness. In this case, there are no unexpected results from advancing the materials at a different rate, except for the amount of material in the product. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the material is advanced, purged, and extruded at an appropriate timing as to produce an object of a desired shape and withdraw the plunger after cleaning and moving the orifice away from the extrudate as in claim 6. 
Regarding claim 5, Morisette/Ranky discloses the subject matter of claim 1, and further discloses that the plunger is shaped like a cone, as is the chamber (Ranky, Figs. 22A-22D, par. 0079), meeting this claim limitation. 
Regarding claims 7 and 10, Morisette discloses a multi-material additive manufacturing method and system comprising: 

(b/c) advancing a first material through the first flow material chamber and a second material different from the first material (3:49-3:56);
(e) rotating the rotatable element in the chamber (3:61-3:64) as to mix the first and second materials together in the chamber (30); and 
(g) depositing the mixed first material and second material together through the orifice to form an extrudate (3:66-4:3).
Morisette does not explicitly disclose (d/f) translating the plunger toward the first material and second material as to purge the chamber with a plunger filling the chamber as is claimed. 
However, Ranky discloses a similar additive manufacturing apparatus having a similar “chamber” with a “plunger” (Ranky, par. 0067, 0078, Fig. 12, Figs. 21A-D, where these are two separate embodiments, and both have structures analogous to the plunger of the claimed invention). Additionally, Ranky further discusses that “any mechanism that creates a linear force could be used“ (par. 0070) as a syringe as for forcing a “conductive material” (par. 0072 describes RTV silicone as in claim 10) from a chamber (par. 0079) by contacting the orifice (par. 0079; Figs. 22A-22C). Additionally, Ranky discloses a process of additive manufacturing by, first depositing a first material, and then depositing a second material (par. 0057, 0075), demonstrating that such a technique was known in the art with respect to the order of steps claimed here (by first depositing a first material).  

Thus, Ranky’s plunger (par. 0077-0078) can be viewed as an “improvement” to the “base” process of Morisette above that has been improved in the same way as the claimed invention in that it translated to push out excess material from a larger building material chamber (par. 0070, 0079) as to more fully clean out the ‘mixing chamber’ location within the machine. Additionally, Morisette notes having issues with material drying near the tip (8:61-8:62) further making Ranky’s plunger “improvement” an obvious inclusion to Morisette as to remove this excess material prior to it drying using an instrument. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that a plunger is incorporated into the mixing device of Morisette above, as to provide a machine that avoids unwanted build-up of material within the building chamber. 
Regarding claim 9, Morisette/Ranky discloses the subject matter of claim 7, and further discloses the use of two materials of different appearance (Morisette, 3:52-3:60; 4:15-4:60) as is claimed. 
Regarding claims 11-12, Morisette/Ranky discloses the subject matter of claim 7 as discussed above, but does not appear to specify the volume of each of the first and second materials that is ultimately mixed and extruded, as is recited in these claims. 
However, as is noted in claims 2-4 above, the prior art demonstrates timing of these steps would appear to be condition-specific and forced by the pressure conditions of the system of materials in the machine used to produce the objects above. However, Morisette/Ranky does not appear to disclose the precise arrangement of claims 11-12 with respect to the volumes advanced and the varying amounts.   
It has been held that rearranging the order of steps, in the absence of unexpected results, supports a case of prima facie obviousness. In this case, there are no unexpected results from advancing the materials at a different rates as in claim 12, except for the amount of material in the product (or variable volumes in a non-continuous extrusion as in claim 11). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the amount of material is varied as in claims 11-12 as to produce an appropriately-arranged product. 
Regarding claims 14 and 17, Morisette/Ranky discloses the subject matter of claim 1, and further discloses that the extrudate is exposed to an energy source (Morisette, 4:5-4:10 discusses a heating source for the table surface).
Regarding claim 19, Morisette/Ranky discloses the subject matter of claim 14, and further discloses that the printhead moves (Morisette, 3:66-4:3) and exposing occurs to a region of the extrudate after it has been deposited (Morisette, 4:3-4:10).  
Regarding claim 25, Morisette/Ranky discloses the subject matter of claim 1, and further discloses that the plunger blocks flow of the material from the flow channel(s) from further .
Claims 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morisette (US Patent No. 6,454,972) in view of Ranky (US 2015/0077215) as applied to claim 14 above, and further in view of Sterman et al. (US 2015/0321418), hereinafter Sterman.
Regarding claim 15, Morisette/Ranky does not appear to explicitly disclose that there is a curing mechanism as a jet of heated gas as recited in claim 15.  
However, Sterman discloses a similar process having a material flow channel (118), an orifice, and an energy source (502 or 504)(Fig. 5); advancing at least one material requiring energy to cure through the at least one material flow channel and extruding it through the orifice to form an extrudate (520 or 522) (Fig. 5); exposing the extrudate (520 or 522) to thermal energy from the energy source (502 or 504) upon extrusion, wherein the extrudate is substantially cured (Fig. 5). 
While Fig. 5 shows cooled air being applied to a material, the reference recognizes and explicitly suggests (Sterman, par. 0082-0083) that localized heating could also be used for curing the materials. Accordingly, as both Morisette/Ranky and Sterman are both in the same field of endeavor where one of ordinary skill in the art would have had a reasonable expectation of success from incorporating techniques of Sterman into Morisette/Ranky above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use localized thermal heating sources as recited in claim 15, such as a heated gas, as suggested in par. 0083 as to cure the Morisette/Ranky extrudate.
Regarding claim 19, Morisette/Ranky/Sterman further discloses the method of claim 14, wherein the printhead moves and the extrudate is deposited along a toolpath and wherein the exposing occurs to a region of the extrudate (newly-formed portions of 520 or 522) that has just been deposited (Sterman, Fig. 5; par. 0088 describes the movement of the printhead).
Regarding claim 20, Morisette/Ranky/Sterman further discloses the method of claim 14, wherein the energy source (502 or 504) rotates around the orifice relative to the fabricated object (Sterman, Fig. 5; par. 0081 describes the 360 degree range of motion of a single source of energy). 
Regarding claim 21, Morisette/Ranky/Sterman further discloses the method of claim 14, wherein the energy source (502 or 504) is a UV heater which is a radiative source of heat (Sterman, Fig. 5; par. 0081).          
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morisette (US Patent No. 6,454,972) in view of Ranky (US 2015/0077215) as applied to claim 14 above, and further in view of Ravich et al. (US 2013/0241114), hereinafter Ravich.
Regarding claims 16 and 18, Morisette/Ranky does not explicitly disclose the use of a laser or infrared light as the energy source for curing the extruded material, with Morisette broadly disclosing a lamp (Morisette, 4:6-4:10), but not specifically a laser or infrared light being emitted from the lamp. 
However additionally, Ravich, as part of a similar process of additive manufacturing, does explicitly disclose the use of specifically, an infrared energy source and other radiation source (26) for curing of extruded material by radiation as part of a similar additive manufacturing process (Ravich, par. 0051) to that disclosed by Morisette/Ranky. This disclosure shows that it was well-known in the art before the effective filing date of the application to use 
Furthermore, Ravich expressly teaches that “[d]epending on the building material, the layers may then be cured or solidified using a suitable device” (Ravich, par. 0006). Morisette/Ranky discloses a “base” process to which Ravich can be viewed as an “improvement” that has been improved in the same way as the claimed invention. Therefore, since infrared-curable materials and infrared light curing or laser-curable materials and laser radiation were both known in the art as suitable for additive manufacturing processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to substitute in these materials and radiative sources of heat (IR, laser) to cure the materials.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Morisette (US Patent No. 6,454,972) in view of Ranky (US 2015/0077215) as applied to claim 7 above, and further in view of Adams et al. (US 2014/0099351), hereinafter Adams.
Regarding claim 23, Morisette/Ranky discloses the subject matter of claim 7 as described above, but does not explicitly disclose the medical-grade silicone/anti-angiogenic drug with the extrudate comprising a drug-eluding episcleral device. 
However, Adams discloses an additive manufacturing method to produce a medical implant device that releases a drug that is interpreted as an equivalent to the claimed drug-eluting episcleral device. Adams further discloses that the process uses silicone (Adams, par. 0004), and at least one controlled-release drug (Adams, par. 0005), that is capable of being placed under the skin of a user (par. 0005, 0054). 
Adams further teaches that its additively-manufactured product that is placed under a user’s skin to control the release of drugs into a user’s body is advantageous because it helps to 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742